DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Germano (US 5195427).
Regarding claim 14, Germano discloses a chassis capable of being used for an oral cleansing device, the chassis comprising: a first chassis half (4) comprising a first end with a first threaded portion (portion of 31 on 4); a second chassis half (5) comprising a second end with a second threaded portion (portion of 31 on 5), the first threaded portion and the second threaded portion together defining a threaded structure (31); and a nut (30) threaded onto the threaded structure to secure the first end of the first chassis half to the second end of the second chassis half.
Regarding claim 18, Germano discloses the chassis of claim 14, wherein at least a portion of the first threaded portion, the second threaded portion, and the nut lie in a cross-sectional plane defined orthogonal to a longitudinal axis of the chassis (Figs. 3-4).
Regarding claim 19, Germano discloses the chassis of claim 14, wherein the first threaded portion and the second threaded portion combine to create a bearing seat (interior of 31) capable of receiving a bearing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germano as applied to claim 14 above, and further in view of Garrigues (US 9468511).
Regarding claim 1, Germano teaches a first chassis half (4) comprising a first threaded portion (portion of 31 on 4); a second chassis half (5) comprising a second threaded portion (portion of 31 on 4); and a nut (30) threaded onto the first threaded portion and the second threaded portion to at least partially secure the first chassis half to the second chassis half.
Germano does not teach an oral cleansing device.
Garrigues teaches an oral care device comprising a chassis (118).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the oral cleansing device of Garrigues with the chassis of Germano, wherein doing so would merely be replacing one chassis with another with predictable results.
Regarding claim 2, the combination of Germano and Garrigues teaches the oral cleansing device of claim 1, wherein the nut provides a uniform radial force against the first chassis half and the second chassis half.
Regarding claim 7, Germano teaches a chassis comprising: a first chassis half (4) comprising a first end with a first threaded portion (portion of 31 on 4); a second chassis (5) half comprising a second end with a second threaded portion (portion of 31 on 5); and a nut (30) threaded onto the first threaded portion and the second threaded portion to secure the first end of the first chassis half to the second end of the second chassis half.
Germano does not teach an oral cleansing device comprising: a handle; and a chassis positioned within the handle.
Garrigues teaches an oral cleansing device comprising: a handle (104); and a chassis (118) positioned within the handle.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the oral cleansing device of Garrigues with the chassis of Germano, wherein doing so would merely be replacing one chassis with another with predictable results.
Regarding claim 20, Germano teaches the chassis of claim 14.
Germano does not teach an oral cleansing device comprising: a handle; and the chassis positioned within the handle.
Garrigues teaches an oral cleansing device comprising: a handle (104); and a chassis (118) positioned within the handle.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the oral cleansing device of Garrigues with the chassis of Germano, wherein doing so would merely be replacing one chassis with another with predictable results.

Allowable Subject Matter
Claims 3-6, 8-13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Nos. 1064307 and 7770822 are cited as being directed toward halves of a structure that form a threaded portion held together by a nut.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754